Citation Nr: 1420736	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, also claimed as due to asbestos exposure or, alternatively, Agent Orange exposure.

REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Initially, the Board notes the RO last adjudicated this claim in a December 2010 Statement of the Case (SOC).  Since that time, additional, non-duplicative treatment records through January 2013 were associated with the claims folder.  The Veteran also testified before the Board in February 2012 indicating he is in receipt of Social Security Administration (SSA) disability records.  The record does not reflect that the RO has attempted to obtain records from the SSA.  Since records in the possession of the SSA could be supportive of the Veteran's claim, this case must be remanded for further development to obtain those records.

The Veteran claims he has a lung disorder related to service under various theories.  He indicates he suffered with symptoms, such as shortness of breath, while on active duty and since separation from the military.  He further notes exposure to asbestos on board six different ships in the Navy as well as exposure to Agent Orange herbicides while serving in-country Vietnam from 1970 to 1971.  

The Veteran's military records confirm his Navy service, to include the possibility of exposure to asbestos related to "Rip out Operations."  Specifically, a June 1986 asbestos medical surveillance form indicated it was unclear whether the Veteran had been exposed to asbestos.  His records further confirm his Vietnam service in the 1970s.  His service treatment records also note some evidence of complaints of chest pain, shortness of breath, chest ache, and cold symptoms through his lengthy period of military service.  In April 1972, the Veteran complained of chest pain for one day.  His lungs were normal at that time.  In January 1983 and February 1983, the Veteran was treated for cold symptoms and told to stop smoking.  He was also diagnosed with an upper respiratory infection in June 1989.  On examination prior to separation, the Veteran was afforded a chest x-ray.  The January 1989 chest x-ray showed no evidence of infiltrate, consolidation or gross cardiac abnormality.  His February 1989 report of examination prior to separation noted that an EKG revealed sinus bradycardia.  

After service, the Veteran was hospitalized from November 2001 to January 2002 for pneumocystis pneumonia.  Aside from this hospitalization, the post-service records reveal diagnoses of chronic obstructive pulmonary disorder (COPD), emphysema, and pulmonary nodules.  The Veteran was afforded a VA examination in November 2010.  The examiner found that the diagnosed lung problems were not related to asbestos exposure or to Agent Orange herbicide exposure.  The examiner did not specifically address whether any of the Veteran's found disorders were directly related to his military service.  The Veteran had in-service treatment for chest pains, upper respiratory infections, and other cold symptoms.  He indicates he suffered with chronic shortness of breath in service and since service.  A new examination is warranted to consider whether the Veteran has a lung disorder directly related to his military service.    

The RO should also take this opportunity to obtain VA outpatient treatment records from January 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of the SSA decision awarding the Veteran disability benefits, the records upon which the decision was based and records pertaining to any later disability determinations for the Veteran.

2. Undertake appropriate development to obtain any outstanding treatment records pertaining to the Veteran's claim, to include any pertinent VA treatment records for the period beginning January 2013. 

3. After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for his claimed lung disorder to determine the extent and likely etiology of any lung disorder found.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.

The examiner is asked to consider the Veteran's in-service complaints and treatment for chest pain, shortness of breath, cold symptoms, upper respiratory infection, and EKG findings of sinus bradycardia.  The examiner is also to presume in-service exposure to asbestos and Agent Orange herbicide for purposes of this examination.

Based on the Veteran's contentions, physical examination, and a complete review of the claims file, the examiner is to identify any and all lung disorders found.  For each lung disorder diagnosed, the examiner should opine as to whether it is "at least as likely as not" that such condition is directly related to some aspect of the Veteran's period of service.  The examiner should specifically consider the record of in-service treatment, symptoms, and complaints.  

For each lung disorder diagnosed, the examiner should also provide an opinion as to whether it is "at least as likely as not" that such disorder is related to in-service asbestos exposure or to Agent Orange exposure.

The rationale for all opinions expressed must also be provided.  

4. The RO or the AMC should also undertake any other indicated development.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



